 

Exhibit 10.3

 

TO:

 

M. Michele Burns

 

 

 

FROM:

 

Vance N. Booker

 

 

 

DATE:

 

November 2, 2005

 

 

 

RE:

 

Transitional Employment Arrangements

 

This memo confirms our recent discussions regarding your future employment
arrangements with Mirant Corporation and its affiliates (collectively “Mirant”)
beyond the date hereof.  As we discussed, your Employment Agreement, dated
April 14, 2004 (the “Agreement”) with Mirant, continues in effect after the date
hereof reflecting the agreed diminution of duties and the payments described in
this memorandum.  All terms not defined in this memorandum have the same
definitions as in the Agreement.

 

1.                                       We have agreed that with the hiring of
Jim Iaco your duties and responsibilities will be changed such that you would
have the ability to terminate your employment on account of Good Reason under
Section 5(d) of the Agreement.  In order to provide continuity as Mirant
completes its restructuring, to induce you not to exercise your termination
rights and in exchange for your agreement to provide the services described in
paragraph (2) below, Mirant agrees that within five (5) business days of the
earliest to occur of (x) the assignment of any duties inconsistent in any
material respect with your position as Mirant’s Chief Financial Officer (“CFO”),
(y) the effective date of your relinquishment of your title as CFO (which may be
as early as November 10, 2005, provided that Mirant Corporation has filed its
Form 10-Q for the quarter ended September 30, 2005 (the “Form 10-Q”) with the
Securities and Exchange Commission (“SEC”) prior to such date), and (z)
November 15, 2005 (on which date you will in all events cease to be Mirant’s
CFO), Mirant will pay you a lump sum payment equal to (A) the Separation Payment
described in Section 5(c)(i) of the Agreement, (B) the Retention Bonuses and
Make-Whole Payments described in Section 5(c)(iii) of the Agreement, and
(C) 87.5% of your Target Bonus for 2005. The amounts paid pursuant to (A) and
(B) above shall reduce dollar-for-dollar (but not below zero) the amount of
Separation Payment, Retention Bonuses and the Make Whole Payments, if any,
payable to you in the future under the Agreement.  The amounts paid pursuant to
(C) above shall reduce dollar-for-dollar (but not below zero) the amount of your
2005 annual bonus.  In order for you to receive the payouts described above, you
will need to execute the release referred to in Section 5(h) of the Agreement.

 

--------------------------------------------------------------------------------


 

2.                                       You agree that you will provide an
orderly transition of your CFO duties and responsibilities to Jim Iaco, and
relinquish your CFO title upon Mirant’s request (which is expected to be
November 10, 2005, provided, however, that if Mirant Corporation has not filed
its Form 10-Q with the SEC prior to November 10, 2005, the date you relinquish
your CFO duties shall extend until the Form 10-Q is filed, but in no event later
than November 15, 2005).  Neither the transitioning of your duties and
responsibilities nor the relinquishment of your CFO title shall constitute Good
Reason under the Agreement that would permit you to terminate the Agreement. 
Once you have relinquished your CFO title, your sole position with Mirant will
be that of Executive Vice President and Chief Restructuring Officer.  You and
Mirant intend that you will remain employed by Mirant through its emergence from
bankruptcy, but in any event you agree not to terminate your employment with
Mirant until January 31, 2006.  You will not be required to provide prior
written notice of your resignation on or after January 31, 2006.  As of
January 31, 2006, if still employed, you will be eligible to receive (1) the
remainder, if any, of your 2005 annual bonus which shall be determined and paid
at such times and under such terms and conditions as cash bonuses are determined
and paid to other Mirant senior executives and (2) the Emergence Bonus (if not
previously paid) pursuant to the terms and conditions of Section 3(c) of the
Agreement.

 

If this memo accurately reflects our discussions, please execute it and return
it to me at your convenience.  Michele, we greatly appreciate all of your past
efforts and look forward to continuing to work with you during the upcoming
transition.

 

 

MIRANT CORPORATION

 

 

/s/ Vance N. Booker

 

Vance N. Booker

Senior Vice President

 

 

Agreed to and acknowledged:

 

 

/s/ M. Michele Burns

 

M. Michele Burns

 

--------------------------------------------------------------------------------

 